Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mr. Stephen C. Durant on 11 July 2022.


Please amend claim 34 as follows:

 	34. (Currently Amended) A receive circuit for use in a magnetic resonance imaging system comprising: 
 	a receive coil; 
 	a transmission line coupled to the receive coil; and 
 	a first resonant trap circuit that includes: 
a first portion of the transmission line arranged to include a first helical winding portion that includes a first helical winding segment and a second helical winding segment that are helically twisted together; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 11 Application Number: 16/685,920Dkt: 5202.001US1 Filing Date: November 15, 2019 Title: FLEXIBLE RESONANT TRAP CIRCUIT
a first capacitor arranged to provide capacitance between the first helical winding segment and the second helical winding segment;[[.]] 
wherein the first resonant trap circuit has a frequency dependent resistance; 
wherein the helical winding portion includes an axis of symmetry that extends longitudinally within the helical winding portion equidistant from the first and second helical winding segments; and 
wherein the helical winding portion can be bent along the axis of symmetry without substantially changing the frequency attenuation response of the first resonant trap circuit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852